Citation Nr: 1234887	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-27 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for sinus tachycardia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to October 2001 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to an initial compensable rating for his service-connected sinus tachycardia, which is evaluated by analogy under 38 C.F.R.
§ 4. 104, Diagnostic Code 7010 pertinent to supraventricular arrhythmias.  He contends that his symptomatology is more severe than the currently assigned rating suggests and, as such, he is entitled to an increased rating.  Further, the Veteran contends that a rating under a diagnostic code other than that which is currently assigned more nearly approximates his symptomatology.

The Board initially finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his sinus tachycardia.  In this regard, the most recent medical evidence of record is the April 2009 VA examination evaluating the Veteran's heart.  The Veteran was last examined by VA in April 2009 and the most recent treatment records are dated in January 2009.  As such medical evidence is over three years old, the Board finds that a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service-connected heart disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board also notes that the Veteran has asserted that service-connected sinus tachycardia would be more properly rated under the diagnostic code for hyperthyroidism, i.e., Diagnostic Code 7900, contending that it more nearly approximates his symptomatology than the diagnostic code for supraventricular arrhythmia.  The Board notes that the Veteran is not service-connected for hyperthyroidism.  The new VA examination scheduled on remand should include findings responsive to the rating code used to evaluate supraventricular arrhythmia, i.e., 38 C.F.R. § 4.104, Diagnostic Code 7010.  The VA examiner should also specifically describe the nature and severity of all manifestations of the Veteran's sinus tachycardia.  If any additional heart symptomatology is found on examination, the examiner should specifically indicate whether such is part and parcel, or the result of, his service-connected sinus tachycardia.  If such is determined not to be related to his service-connected disability, the examiner should provide an explanation regarding the etiology.  Thereafter, in the agency of original jurisdiction's (AOJ's) readjudication of the case, all potentially applicable Diagnostic Codes should be considered.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Additionally, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, the Veteran indicated in a July 2010 statement that he was currently in the Army Reserves, but would be unable to continue his service after July 26, 2010, due to his inability to pass the physical fitness test.  Furthermore, the most recent treatment records in the claims file are dated in January 2009.  However, the December 2008 treatment note from private cardiologist Dr. G states that a follow-up appointment was scheduled for the Veteran in June 2009.  The Veteran also indicated in his notice of disagreement and in the VA Form 21-4128 dated in July 2010 that he has received treatment in the intervening time.  Therefore, on remand, the Veteran should be given an opportunity to identify any outstanding treatment records relevant to his sinus tachycardia dated since January 2009 and, thereafter, any identified records, to include those pertaining to his Army Reserve service, should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any healthcare providers who treated him after January 2009 for his service-connected sinus tachycardia.  After securing any necessary authorization from the Veteran, all identified treatment records, to include any updated records from Dr. G., should be obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's service treatment and personnel records pertaining to his Army Reserve service, which ended in July 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination by a cardiologist to determine the nature and severity of his sinus tachycardia.  All appropriate tests should be conducted.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  The examination report should note that such a review took place.

Based on a review of the claims file and the examination findings, including the Veteran's statements , the examiner is requested to address the following with respect to the Veteran:

(a) Has the Veteran experienced paroxysmal atrial fibrillation or other supraventricular tachycardia?

(b) Has the Veteran experienced a permanent atrial fibrillation (lone atrial fibrillation)?

(c) Has the Veteran experienced one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor?

(d) Has the Veteran experienced more than four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor?

(e)  Describe the impact, if any, the Veteran's sinus tachycardia has on his employability.

The VA examiner should also specifically describe the nature and severity of all manifestations of the Veteran's sinus tachycardia.  If any additional heart symptomatology is found on examination, the examiner should specifically indicate whether such is part and parcel, or the result of, his service-connected sinus tachycardia.  If such is determined not to be related to his service-connected disability, the examiner should provide an explanation regarding the etiology.  A rationale should be provided for any opinion offered.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In the readjudication of the Veteran's claim, all potentially applicable Diagnostic Codes should be considered.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
     
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)

